DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A1 and C2 (i.e., 1-2, 9-21, 25, 30-32, 35, 37 and 44-48) in the reply filed on 02/25/21 is acknowledged.  The traversal is on the ground(s) that “the burden on the Patent Office to consider all of the species together is less than the burden on the Applicant/the public to prosecute/search the applications/patents separately”.  This is not found persuasive because as set forth in the 12/28/20 election of species, Species A1 includes a metal nanostructure core comprising a nanoparticle with a specific diameter, and Species C2 encompasses the shell comprising at least a self-assembled monolayer per se, and thus both elected species comprise structural/mechanical features and/or material components different from that of Species B1, C1, D1 as well as A2 and B2 (i.e. refer to the 12/28/20 election of species for the specific characterization of Species B1, C1, D1 as well as A2 and B2). In this respect, applicant has not yet provided any specific technical reason(s) or objective explanation to clearly support that Species A1/C2 and Species B1, C1, D1, A2 and B2, respectively, are not mutually exclusive in terms of either their structures, functional aspects, cooperative relationship, material/compositions, chemical properties and/or mechanical features and the likes within the context of the claimed invention. Further, applicant has not yet admitted on the written record, or submitted or identified evidence to show, that Species A1/C2 and Species B1, C1, D1, A2 and B2 are obvious variants, respectively. Therefore, the embodiments of Species A1/C2 and Species MPEP 809.02(a) which indicates how to identify species by illustrative figures, examples, mechanical means, particular materials, or other distinguishing characteristics. Accordingly, serious burden would be raised if the search of such different species was made as required for the separate, distinct and mutually exclusive species or embodiments. On a side note, it is pointed out that claims 26-29 were also withdrawn from consideration because applicant elected Species C2 which does not cover/include or read on claims 26-29; for instance, as delineated in the 12/28/20 election of species, claims 26, 26 were found to read on non-elected Species A2 whereas claims 27-29 read on non-elected Species B2. Therefore, applicant’s election of Species C2 excludes claims 26-29 (i.e., claims 26-29 are not readable on Species C2) as set forth in the 12/28/20 election of species.  
The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a continuation in part of S/N 16/013739, filed 06/20/18, which is also a continuation in part of S/N 15/844079, filed 12/15/17, which is also a continuation in part of S/N 15/444854, filed 06/18/19.
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (e). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/26/19, 08/09/19, 09/09/19, 12/02/19, 03/02/20, 03/09/20 and 06/09/20 were considered by the examiner.

Drawings
The drawings were received on 06/18/19.

Specification
The disclosure is objected to because of the following informalities: the current status of all parent applications (whether abandoned, or patented/patent #) referenced in paragraph 0001 must be updated. Similarly, the particular relationship (i.e., continuation, continuation-in-part, etc.) between the present application and all of the applications referenced in paragraph 0001 must be updated/corrected so as to have a clear understanding of the priority. Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The present disclosure”,  etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 9-21, 25, 30-32, 35, 37 and 44-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the core" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains an earlier recitation of “a metal nanostructure core”, it is immediately unclear whether applicant refers to the same “metal nanostructure core”, or to another/different “core”. Applicant is requisitioned to employ consistent terminology for clarity and precision.  
Claim 14 is indefinite as the molar fraction “x” is not defined. That is, since the specific stoichiometric amount/ratio “x” is undefined, the particular La1-xBaxF3-x composition ultimately intended by the applicant is uncertain. 
Claim 14 recites the limitation "the La1-xBaxF3-x" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The terms "soft shell layer" in claims 25 and 35 is a relative term which renders the claim indefinite.  The term "soft is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the exact degree of “softness” is totally unknown, subjective and open to interpretation. 
Claim 37 recites the limitation "the core" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Since claim 37 itself contains an earlier recitation of “a metal nanostructure core”, it is immediately unclear whether applicant refers to the same “metal nanostructure core”, or to another/different “core”. Applicant is requisitioned to employ consistent terminology for clarity and precision.  
Claim 48 recites the limitation "the capacity" (line 9).  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(at least) Claims 1, 18-21, 37 and 48 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 64-67 of copending Application No. 15/844079 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Copending Application’079 claims the following (see claims 1-14 and 63-67):

    PNG
    media_image1.png
    733
    636
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    633
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    160
    510
    media_image3.png
    Greyscale

In this case, the claims of copending application’079 fully encompass the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Further, note that combinations of independent claim 1 with any one of its dependent claims represent obvious variants and/or modifications within the purview of a skilled artisan. Similarly, where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in size/proportion) of the claimed feature and a feature having the claimed relative dimensions would not perform differently than the prior art feature/element/component, the claimed element, feature/component is not patentably distinct from the prior art element/feature/component. That is, limitations relating to the size of the element, feature or component are not sufficient to patentably distinguish over the prior art as it critical. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232 (See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


(at least) Claims 1-2, 9-10, 30-32, 18-21, 37, 44-47 and 48 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9, 12-16, 18, 20-24, 26-29 and 34-50 of copending Application No. 16/444854 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Copending Application’854 claims the following (see claims 1-3, 5-7, 9, 12-16, 18, 20-24, 26-29 and 34-50):
 
    PNG
    media_image4.png
    306
    590
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    446
    573
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    542
    596
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    352
    582
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    711
    583
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    614
    576
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    399
    589
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    416
    588
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    266
    593
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    377
    594
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    121
    572
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    47
    578
    media_image15.png
    Greyscale

In this case, the claims of copending application’854 fully encompass the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Further, note that combinations of independent claim 1 with any one of its dependent claims represent obvious variants and/or modifications within the purview of a skilled artisan. Similarly, where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in size/proportion) of the claimed feature and a feature having the claimed relative dimensions would not perform differently than the prior art feature/element/component, the claimed element, feature/component is not patentably distinct from the prior art element/feature/component. That is, limitations relating to the size of the element, feature or component are not sufficient to patentably distinguish over the prior art as it is noted that changes in size is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular thickness ratio is critical. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232 (See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale).




(at least) Claims 1-2, 9-14, 25, 35, 30-32, 18-21, 37, 44-47 and 48 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12, 14-16, 21-25, 31-35 and 38 of copending Application No. 16/703654 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Copending Application’654 claims the following (see claims 1-5, 8-12, 14-16, 21-25, 31-35 and 38):
 
    PNG
    media_image16.png
    586
    648
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    505
    644
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    529
    637
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    799
    650
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    537
    638
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    74
    631
    media_image21.png
    Greyscale

In this case, the claims of copending application’654 fully encompass the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Further, note that combinations of independent claim 1 with any one of its dependent claims represent obvious variants and/or modifications within the purview of a skilled artisan. Similarly, where the only difference between the prior art and the claims is a recitation of relative dimensions (changes in size/proportion) of the claimed feature and a feature having the claimed relative dimensions would not perform differently than the prior art feature/element/component, the claimed element, feature/component is not patentably distinct from the prior art element/feature/component. That is, limitations relating to the size of the element, feature or component are not sufficient to patentably distinguish over the prior art as it is noted that changes in size is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular thickness ratio is critical. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232 (See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, 18-21, 25, 30-32, 35, 37, 44-48 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication WO 2007/146453 (heretofore WO’453).
As to claims 1-2, 9-10, 37, 44-48:
WO’453 discloses that it is known in the art to make fluoride-ion batteries (Abstract; 0019; 0022; 0024-0030; Figure 3A) comprising a positive electrode, a negative electrode and a liquid electrolyte (solvents: 0030; 0022-0023) containing fluoride ions (0022-0023; 0024-0030; Table 1); wherein the positive electrode comprises a metal nanostructure core (0065-0069) having a dimension/size ranging from 1 nm to 20 nm (0069), one nanometer (1 nm); and between 2 nm and 1000 nm (0068), and a shell-like structure surrounding/covering the metal nanostructure core material (i.e., the multi-walled nanotubes, nanofibers, multi-layered nanoparticles, nanowhiskers and/or nanorods) (0027; 0067). 1st Examiner’s note: in this case, given that the present claims fail to define the specific core/shell structural relationship or arrangement, it is asserted that the multi-walled nanotubes, multi-layered nanoparticles, and/or a combined number of nanofibers, nanowhiskers and/or nanorods are sufficient to satisfy applicant’s broadly claimed and structurally undefined cathode nanostructure core/shell (i.e., a core/base/support component covered by a shell, cover or layer material). Further, notice that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of dimension/size is 1 nm, 2 nm, and 20 nm. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
2nd Examiner’s note: as to the specific theoretical capacity and the thickness of the shell and the lesser dimension of the nanostructure care are provided in a ratio wherein the capacity of the material in the liquid electrolyte is from at least 25 % to 45 % of the theoretical capacity of the metal fluoride (as recited in claim 38): MPEP 2112.01 [R-3] Composition, Product, and  Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT.	
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). Moreover, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. the specific theoretical capacity and the thickness of the shell and the lesser dimension of the nanostructure care are provided in a ratio wherein the capacity of the material in the liquid electrolyte is from at least 25 % to 45 % of the theoretical capacity of the metal fluoride [as recited in claim 38]), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.”
As to claims 18-21:
WO’453 discloses the use of, inter alia, CFx, CuFx, CoFx, CeFx, MnFx, AuFx, PtFx, RhFx, VFx, RuFx, FeFx as the positive electrode material comprising the metal nanostructure core (see 0027). Likewise, WO’453 discloses the use of, inter alia, LaFx, TiFx, CeFx as an electrode material comprising the metal nanostructure core (see 0025):

    PNG
    media_image22.png
    357
    601
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    332
    606
    media_image23.png
    Greyscale

As to claims 25, 30-32:
WO’453 discloses a shell-like structure surrounding/covering the metal nanostructure core material (i.e., the multi-walled nanotubes, nanofibers, multi-layered nanoparticles, nanowhiskers and/or nanorods) (0027; 0067). WO’453 also discloses the positive electrode fluoride ion host materials comprising a polymer(s) (e.g., polyacetylene, polyaniline, polypyrrol, polythiophene and polyparaphenylene) capable of reversibly exchanging fluoride ions (0027). In this case, given that the present claims fail to define the specific shell structure as well as the specific core/shell structural relationship or arrangement, it is asserted that the multi-walled nanotubes, multi-layered nanoparticles, and/or a combined number of nanofibers, nanowhiskers and/or nanorods are sufficient to satisfy applicant’s broadly claimed and structurally undefined first self-assembled monolayer and second self-assembled monolayer covering at least a portion of the first assembled monolayer (i.e., a single layer; and/or a structurally undefined arrangement of two layers). Further, the structure of the host materials comprising a polymer(s) can be taken to represent applicant’s structurally undefined second self-assembled monolayer. Note that the term “portion” fails to positively define the structure in question.; and the term “soft” has been deemed a relative term in the absent of a specific softness magnitude.  
As to claim 35:
WO’453 discloses positive electrode comprising the shell-like structure being permeable to fluoride ions, i.e., insertion of mobile guest ions such as fluoride ions (0026; 0024; 0019; FIGURE 3A); and/or including the positive electrode fluoride ion host materials comprising a polymer(s) (0027).
	Thus, the present claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over the publication WO 2007/146453 (heretofore WO’453) in view of the Gschwind et al publication “Fluoride ion batteries: Theoretical performance, safety, toxicity, and a combinatorial screening of new electrodes” (herein Gschwind et al).
WO’453 is applied, argued and incorporated herein for the reasons expressed supra. However, the preceding prior art does not expressly disclose the specific La1-xBaxF3-x shell layer material. 
As to claims 11-14:
Gschwind et al disclose that it is known in the art to make a fluoride-ion battery (see Abstract; 3. State of the art; 3.3 New anode materials for HTFIBs; 3.1 Proof of Principle for a Secondary FIB; 3.2 Superionic conductors: synthesis and investigation; 4. Combinatorial screenings of new anode and cathode systems, with consideration of safety and cost; see Figures 6a-b) comprising an electrode layer including a metal-based material (see 3.3 New anode materials for HTFIBs), a liquid electrolyte (see 3. State of the Art; see 3.5 Room-temperature fluoride batteries, RTFIB; Table 2: RTFIB); and a second metal element, i.e, La0.9Ba0.1F2.9 and LaF3 (i.e., x=0) (see 3.1 Proof of Principle for a Secondary FIB; see also New Anode Materials for HTFIBs);  a cathode active material containing a metal fluoride  see 3.1 Proof of Principle for a Secondary FIB)  and placed on a side surface of the current collector, and an anode active material layer containing a Ce-based compound/material containing a Ce element, and a F element and placed on the anode current collector side surface (i.e., CeF3, see 3.3 New anode materials for HTFIBs). 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use La1-xBaxF3-x of Gschwind et al as the specific shell layer material in the cathode of WO’453 because Gschwind et al teach that the specifically disclosed La1-xBaxF3-x-based material assists in enabling charge transport, charging capacity and Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
With respect to the specific molar ratio x=0.03 (claims 13), it would have been obvious to a person possessing a level of ordinary skill in the art at the time of invention to make La1-xBaxF3-x of WO’453-Gschwind et al (as combined) where x=0.03 as instantly claimed because a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals" Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). In this case, one skilled in the art would expect a composition/material comprising La1-xBaxF3-x where x=0.03 to have similar properties to the disclosed La0.9Ba0.1F2.9 or La1-xBaxF3-x. Additionally, it is submitted that such composition/material would inherently be stable towards electrochemical activities if employed as an electrode active material. Still further, it is to be noted that in the case where the claimed ranges “overlap, touch or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (See MPEP 2144.05. Likewise, generally speaking, differences in concentration or amount of material (i.e., molar ratio or molar fraction) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount of material is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the publication WO 2007/146453 (heretofore WO’453).
WO’453 is applied, argued and incorporated herein for the reasons expressed supra. 
As to claims 15-17:
In addition, WO’453 discloses that it is known in the art to make fluoride-ion batteries (Abstract; 0019; 0022; 0024-0030; Figure 3A) comprising a positive electrode comprising metal nanostructure core (0065-0069) having a dimension/size ranging from 1 nm to 20 nm (0069), one nanometer (1 nm); and between 2 nm and 1000 nm (0068), and a shell-like structure surrounding/covering the metal nanostructure core material (i.e., the multi-walled nanotubes, nanofibers, multi-layered nanoparticles, nanowhiskers and/or nanorods) (0027; 0067).
However, the preceding prior art does not expressly disclose the specific thickness ratio between metal nanostructure core and the shell layer. 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to make the metal nanostructure core and the shell layer of WO’453 by having the specific thickness ratio as instantly claimed because where the only proportion) of the claimed feature and a feature having the claimed relative dimensions would not perform differently than the prior art feature/element/component, the claimed element, feature/component is not patentably distinct from the prior art element/feature/component. That is, limitations relating to the size of the element, feature or component are not sufficient to patentably distinguish over the prior art as it is noted that changes in size is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular thickness ratio is critical. In re Rose 105 USPQ 237; In re Rinehart 189 USPQ 143; In Gardner v. TEC Systems, Inc., 220 USPQ 777 & 225 USPQ 232 (See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727